Peters, J.P. (dissenting).
I respectfully dissent. Summary judgment in this Family Ct Act article 10 derivative neglect proceeding was properly granted upon Family Court’s finding that respondent’s previously adjudicated impaired level of parental judgment was sufficiently proximate in time and still existing so as to create a substantial risk of harm for the child now in her care (see Matter of Hunter YY., 18 AD3d 899, 900 [2005]; Matter of Hannah UU., 300 AD2d 942, 944 [2002], lv denied 99 NY2d 509 [2003]).
Respondent is the mother of three children. The two other children, who are not the subject of this proceeding, were found to be neglected by respondent and her prior paramour by order dated May 4, 2004. That order, entered on consent, also placed the children in the care and custody of the maternal grandparents, with an order of protection against respondent to have no contact with these children other than through supervised visitation; their custody was subsequently transferred to the maternal grandparents in a separate proceeding. The prior order of neglect was based upon a finding that respondent allowed those children to be in the presence of her paramour, whose background included charges of endangering the welfare of children, an indicated report of sex abuse and numerous other criminal arrests, even after she was made aware of her paramour’s background. Moreover, there was excessive corporal punishment by that paramour and allegations that respondent had failed to protect these children from an exposure to acts of domestic violence in their home.
The current petition, dated January 26, 2005, details the basis for the prior adjudication against respondent along with the background of her current paramour, who is also the father of the subject child. By orders dated December 20, 1993, January 9, 1995 and February 15, 2000, he was found to be responsible for either the neglect and/or abuse and neglect of children not named here. He was also found to be in willful violation of previous orders. The supporting affirmation of John Dee, an attorney with petitioner, reviewed all the prior details regarding respondent and both of her paramours, including the fact that respondent’s current paramour had, in one of those prior proceedings, admitted to a history of domestic violence with his prior paramour which, at times, took place in the presence of those other children.
I find that the prior adjudication of neglect against respon*1015dent was sufficiently proximate in time to form the basis for a derivative finding in the current petition. Both petitions allege that respondent has an impaired level of parental judgment as evidenced by her choice of paramours such that she creates a substantial risk of harm to any child in her care. As her current living arrangement with this paramour—the father of the child—exemplifies that such impaired condition still exists, I find the burden to have shifted to respondent to rebut that presumption (see Matter of Baby Boy W., 283 AD2d 584, 585 [2001]). Although the majority focuses on the prior dispositional order and the lack of proof that respondent failed to participate in the services required such that there was a need to file a violation petition or institute further proceedings, I find that omission irrelevant. First, the presumption was already raised by the similarity in the men chosen by respondent to be exposed to her family. Second, since respondent lost custody of her other children, I disagree with respondent’s counsel that the lack of further proceedings created a “presum [ption] . . . that [she] complete[d] everything that was required of her,” even when viewing this affidavit in a light most favorable to her (see Matter of Hannah UU., supra at 944).
For these reasons, I would affirm the award of summary judgment. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Clinton County for further proceedings not inconsistent with this Court’s decision.